Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action responds to the response filed on 9/13/2021.
Claims 1-6 are considered for examination.
Information disclosure statement filed on 3/9/2022 has been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the steps” at line 1.  There is insufficient antecedent basis for this limitation in the claim. Interpreted as steps (a)-(c).  At (c), it is not clear whether “the data store” refers to the data store at (b) or (a).  Interpretation: at line 11, “a data store” refers to the data store.
  Per claims 2-6, these claims are rejected because they depend from claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Raffo (US 20050160103, cited).
Per claim 1:
Rafflo discloses:
1. A computer-implemented method of analyzing a computer software codebase, comprising the steps performed by one or more computer systems of: 
(a) storing one or more custom fitted statistical models in a data store, each custom fitted statistical model calibrated for a different single codebase and created by applying statistical regression techniques to code quality metrics, design quality metrics, and/or test quality metrics independent variables and software economic outcome dependent variables for a codebase ([0008], estimating combinations of time, cost, quality, or functionality metrics through modeling; [0011] creating and utilizing generalized software process simulation models ([0015] FIG. 5 illustrates a flowchart representing an exemplary implementation of a process for creating a new generalized software process simulation model; [0067], GPSMs offer readily-customizable …software design models; [0022] providing generalized software process simulation models ("GPSMs") utilizing generic software engineering model blocks ("GSMBs") … blocks are designed to be both generic and reusable … constrained to measurement and computation of specifically-chosen software engineering metric data … or to develop his or her own software engineering model from the "basic building blocks" of the GSMBs; [0038] The basis for the general form of the model, … Using these models, a generalized simulation model for such engineering or development can be created which is not particular to the software field … these are created through investigation of a particular software developer's engineering practices …the generalized equations are incorporated into the GSMBs before the time of creation of a GPSM; [0039] By using the GSMBs to simulate the various stages and connections of the life cycle model a simulation model can be created which, by allowing data to flow through the model according to the generalized equations 220, simulates the processes of the software development model … this data includes such metrics as defect introduction rate, defect detection rate, man-hour cost, time, and functionality … amount of incoming work, effort based on size of project, defect detection efficiency, defect injection rates, hiring and staff turnover rates, productivity and throughput; [0061] FIG. 11  and associated texts, these activities are themselves represented by GSMBs which can themselves be further adjusted to customize the higher-level testing process represented by the testing block. The various blocks comprising the illustrated testing block implementation show a simulated process that includes identification of anomalies in a piece of code, verification of the anomalies, rework to solve the problems, and then regression testing to verify that the problems have been solved; [0046], copying the model …into the memory or storage space; [0035], a separate storage medium containing data files describing various GPSMs and GSMBs. In another, the model and block library 110 comprises one or more files, stored on the computer 100, which describe models and modeling blocks; [0034], a user can store GPSMs and GSMBs that he or she has created or modified in the library 110, for future use);
 	(b) retrieving said one or more custom fitted statistical models from the data store and using said one or more custom fitted statistical models to generate a standard fitted statistical model for another codebase, and storing the standard fitted statistical model in a data store ([0034], the model and block library 110 comprises data which describes pre-made GPSMs and GSMBs which can be retrieved and used to either as models for entire software development processes or for discrete simulated processes within a software development process… a user can store GPSMs and GSMBs that he or she has created or modified in the library 110, for future use; [0022] providing generalized software process simulation models ("GPSMs") utilizing generic software engineering model blocks ("GSMBs") … blocks are designed to be both generic and reusable … constrained to measurement and computation of specifically-chosen software engineering metric data … or to develop his or her own software engineering model from the "basic building blocks" of the GSMBs; [0038] The basis for the general form of the model, … Using these models, a generalized simulation model for such engineering or development can be created which is not particular to the software field … these are created through investigation of a particular software developer's engineering practices …the generalized equations are incorporated into the GSMBs before the time of creation of a GPSM; [0039] By using the GSMBs to simulate the various stages and connections of the life cycle model a simulation model can be created which, by allowing data to flow through the model according to the generalized equations 220, simulates the processes of the software development model … this data includes such metrics as defect introduction rate, defect detection rate, man-hour cost, time, and functionality … amount of incoming work, effort based on size of project, defect detection efficiency, defect injection rates, hiring and staff turnover rates, productivity and throughput; [0061] FIG. 11  and associated texts, these activities are themselves represented by GSMBs which can themselves be further adjusted to customize the higher-level testing process represented by the testing block. The various blocks comprising the illustrated testing block implementation show a simulated process that includes identification of anomalies in a piece of code, verification of the anomalies, rework to solve the problems, and then regression testing to verify that the problems have been solved);
(c) retrieving said standard fitted statistical model from the data store and using said standard fitted statistical model to make defect density or developer productivity projections for said another codebase, and outputting the defect density or developer productivity projections ([0034], the model and block library 110 comprises data which describes pre-made GPSMs and GSMBs which can be retrieved and used to either as models for entire software development processes or for discrete simulated processes within a software development process… a user can store GPSMs and GSMBs that he or she has created or modified in the library 110, for future use; [0022] providing generalized software process simulation models ("GPSMs") utilizing generic software engineering model blocks ("GSMBs") … blocks are designed to be both generic and reusable … constrained to measurement and computation of specifically-chosen software engineering metric data … or to develop his or her own software engineering model from the "basic building blocks" of the GSMBs; [0038] The basis for the general form of the model, … Using these models, a generalized simulation model for such engineering or development can be created which is not particular to the software field … these are created through investigation of a particular software developer's engineering practices …the generalized equations are incorporated into the GSMBs before the time of creation of a GPSM; [0039] By using the GSMBs to simulate the various stages and connections of the life cycle model a simulation model can be created which, by allowing data to flow through the model according to the generalized equations 220, simulates the processes of the software development model … this data includes such metrics as defect introduction rate, defect detection rate, man-hour cost, time, and functionality … amount of incoming work, effort based on size of project, defect detection efficiency, defect injection rates, hiring and staff turnover rates, productivity and throughput; [0061] FIG. 11  and associated texts, these activities are themselves represented by GSMBs which can themselves be further adjusted to customize the higher-level testing process represented by the testing block. The various blocks comprising the illustrated testing block implementation show a simulated process that includes identification of anomalies in a piece of code, verification of the anomalies, rework to solve the problems, and then regression testing to verify that the problems have been solved).
 	2. The method of claim 1, wherein the defect density or developer productivity projections include one or more of: a number of expected defects in the codebase, a probability that a defect will be present in a released product and corresponding expected cost thereof, productivity of a developer when fixing bugs, and productivity of a developer when creating new features in the codebase ([0008] estimating combinations of time, cost, quality, or functionality metrics through modeling a product engineering process; [0051] requirements defects, design defects, or coding defects (bugs); [0058] total effort, rework effort, project duration, and corrected and latent defects… productivity, cycle-time, defect level, staffing level, staff utilization rate, and queue lengths; [0059]  means and standard deviations of each of the metrics. Using information such as this from a GPSM, a project manager could determine, for example, whether the trade-off between increased duration and decreased latent defects suggested use of the IV&V process or not … graphical formats, probability density functions, probability distributions, cumulative distribution functions, and cumulative frequency distributions; [0060] staff numbers, scheduled effort, defect detection rates, and inspection effort … defect correction, rework efforts, and defect injection).
 	3. The method of claim 1, further comprising improving accuracy of the standard fitted statistical model using a plurality of custom fitted statistical models ([0027] Developing GPSMs can offer important benefits in terms of saving time and improving the quality and usability of software simulation models; [0035], refine …model over a period of time…to store any modifications to facilitate later simulation; [0053], this process involves running the model to ensure that it accurately represents the conceptual model built in block 510 and that it accurately represents any results received so far in the development process).
 	4. The method of claim 1, wherein generating the standard fitted statistical model includes using only custom fitted statistical models from the data store for codebases having similar independent variable attributes as said another codebase ([0038] models similar to the life cycle model 210 can be used which describe hardware or systems engineering processes, or which describe the development of a product. Using these models, a generalized simulation model for such engineering or development can be created which is not particular to the software field; [0048] choosing an SPSM that closely models the anticipated software development process for which a model is to be built …  in order to test the efficacy of that plan …if the template already matches the existing situation, obviating the need to build a conceptual model).
 	5. The method of claim 1, further comprising using the standard fitted statistical model to produce projected software economic outcome projections for a plurality of codebases; and storing the projected software economic outcome projections in a data store for use as benchmarks in codebase analysis  ([0008], estimating combinations of time, cost, quality, or functionality metrics through modeling; [0039] By using the GSMBs to simulate the various stages and connections of the life cycle model a simulation model can be created which, by allowing data to flow through the model according to the generalized equations 220, simulates the processes of the software development model … this data includes such metrics as defect introduction rate, defect detection rate, man-hour cost, time, and functionality … amount of incoming work, effort based on size of project, defect detection efficiency, defect injection rates, hiring and staff turnover rates, productivity and throughput; [0061] FIG. 11  and associated texts, these activities are themselves represented by GSMBs which can themselves be further adjusted to customize the higher-level testing process represented by the testing block. The various blocks comprising the illustrated testing block implementation show a simulated process that includes identification of anomalies in a piece of code, verification of the anomalies, rework to solve the problems, and then regression testing to verify that the problems have been solved; [0046], copying the model …into the memory or storage space; [0035], a separate storage medium containing data files describing various GPSMs and GSMBs. In another, the model and block library 110 comprises one or more files, stored on the computer 100, which describe models and modeling blocks; [0034], the model and block library 110 comprises data which describes pre-made GPSMs and GSMBs which can be retrieved and used to either as models for entire software development processes or for discrete simulated processes within a software development process… a user can store GPSMs and GSMBs that he or she has created or modified in the library 110, for future use; [0022] providing generalized software process simulation models ("GPSMs") utilizing generic software engineering model blocks ("GSMBs") … blocks are designed to be both generic and reusable … constrained to measurement and computation of specifically-chosen software engineering metric data … or to develop his or her own software engineering model from the "basic building blocks" of the GSMBs; [0038] The basis for the general form of the model, … Using these models, a generalized simulation model for such engineering or development can be created which is not particular to the software field; [0039] By using the GSMBs to simulate the various stages and connections of the life cycle model a simulation model can be created which, by allowing data to flow through the model according to the generalized equations 220, simulates the processes of the software development model … this data includes such metrics as defect introduction rate, defect detection rate, man-hour cost, time, and functionality … amount of incoming work, effort based on size of project, defect detection efficiency, defect injection rates, hiring and staff turnover rates, productivity and throughput).
 	6. The method of claim 1, further comprising generating benchmark data by applying the standard fitted statistical model on a plurality of codebases, comparing the defect density or developer productivity projections to the benchmark data, and graphically displaying comparisons of the defect density or developer productivity projections to the benchmark data ([0056] this modification comprises the addition of one or more GSMBs, such as the addition of the blocks of the IV&V process 310 illustrated in FIG. 3 … The baseline data and newly-acquired data are then compared in block 650 to determine if any metrics demonstrate improved results … this comparison process comprises creating a report which allows quantitative comparison of results; [0067] These can be compared with the cost associated with making poor process change decisions, such as increased development time, compromised product quality, or straightforward monetary development cost. When this comparison is made by a project manager, the decision to utilize these lower-cost models are more likely to be made than with other SPSM systems; [0037] in this case the GSMBs, through its graphical user interface; [0041] a GPSM 300 represented graphically within the Extend modeling tool; [0059] output data from a GPSM simulation may be displayed in various other implementations, including, but not limited to: graphical formats, probability density functions, probability distributions, cumulative distribution function).
 					Examiner’s Note
	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.  Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20170039039 is related to model based design of software for identifying defects;
US 20080313595 is related to estimating and generating project plans;
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INSUN KANG whose telephone number is (571)272-3724.  The examiner can normally be reached on M-F 10 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/INSUN KANG/Primary Examiner, Art Unit 2193